  Case 19-32928       Doc 39       Filed 10/04/19 Entered 10/04/19 13:53:38          Desc Main
                                     Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


  In re:                                            Bankruptcy Case No. 19-32928 (MER)

  Rancher’s Legacy Meat Company,                    Chapter 11

                         Debtor.


                         NOTICE OF APPEARANCE AND
                  REQUEST FOR NOTICES AND SERVICE OF PAPERS


       The undersigned hereby gives notice pursuant to Fed. R. Bankr. P. 9010(b) that Jeffrey

D. Klobucar, is appearing in the above-captioned bankruptcy case on behalf of The Official

Committee of Unsecured Creditors of Rancher’s Legacy Meat Company. Pursuant to Fed. R.

Bankr. P. 2002(g), all notices and all other papers served or filed in this case, including, but not

limited to, pleadings, motions, applications, orders, and financial and other reports, should be

served upon:

                                      Jeffrey D. Klobucar
                                  BASSFORD REMELE, P.A.
                                100 South Fifth Street, Suite 1500
                                    Minneapolis, MN 55402
                                   Telephone: (612) 333-3000
                                   Facsimile: (612) 333-8829
                                 Email: jklobucar@bassford.com

       This request for notice is intended, without limitation, to constitute such request for

service as is required by Fed. R. Bankr. P. 2002(i) and 3017(a), and a request for court-

designated service as set forth in Fed. R. Bankr. P. 3019, 3020(b)(1), 4001(a)(1), 6006(c), 9007,

9013, and 9019, and to receive CM/ECF notifications in this case.
  Case 19-32928       Doc 39     Filed 10/04/19 Entered 10/04/19 13:53:38           Desc Main
                                   Document     Page 2 of 2


       This request for notice does not constitute consent of the requesting party to the

jurisdiction of the Bankruptcy Court or a waiver of any other rights, claims, actions, defenses,

setoffs, or recoupments, at law or in equity, to which the requesting party may be entitled, all of

which rights, claims, actions, defenses, setoffs, or recoupments are hereby expressly reserved.



                                               Respectfully submitted,

                                               BASSFORD REMELE
                                               A Professional Association

Dated: October 4, 2019                   By: /e/ Jeffrey D. Klobucar
                                             Jeffrey D. Klobucar (#0389368)
                                             100 South Fifth Street, Suite 1500
                                             Minneapolis, MN 55402
                                             jklobucar@bassford.com
                                             Telephone: (612) 333-3000
                                             Facsimile: (612) 333-8829

                                              Proposed Counsel to the Official Committee of
                                              Unsecured Creditors of Rancher’s Legacy Meat
                                              Company




                                                2
